          Case 1:19-cv-11402-KMW Document 17 Filed 07/16/20 Page 1 of 4


                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #: __________________
--------------------------------------------------------X         DATE FILED: July 16, 2020
CURTIS WILLIAMS,

                                   Movant,
                                                                       19-CV-11402 (KMW)
                 -against-                                             16-CR-00256 (KMW)
                                                                       OPINION & ORDER
UNITED STATES OF AMERICA,

                                   Respondent.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Movant Curtis Williams pleaded guilty to one count of conspiring to distribute and

possess with intent to distribute 28 grams or more of cocaine base, and one count of using and

carrying a firearm during and in relation to a drug-trafficking crime.          Movant now seeks a writ

of habeas corpus, pursuant to 28 U.S.C. § 2255.             He claims that his conviction for using and

carrying a firearm during and in relation to a drug-trafficking crime is invalid under two recent

Supreme Court cases—Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and United States v. Davis,

139 S. Ct. 2319 (2019). Because Dimaya and Davis are not applicable to Movant’s offense of

conviction, the motion is DENIED.



                                              BACKGROUND

        On January 20, 2017, Movant pleaded guilty to one count of conspiring to distribute and

possess with intent to distribute 28 grams or more of cocaine base, in violation of 21 U.S.C. §§

846 and 841(b)(1)(B), and one count of using and carrying a firearm during and in relation to a

drug-trafficking crime, which firearm was brandished and discharged, in violation of 18 U.S.C.
            Case 1:19-cv-11402-KMW Document 17 Filed 07/16/20 Page 2 of 4




§ 924(c).      (ECF Nos. 51, 52 1.)      This Court sentenced Movant to a total of 180 months’

imprisonment.        (ECF No. 66.)

          On December 2, 2019, Movant filed a pro se motion for a writ of habeas corpus pursuant

to 28 U.S.C. § 2255, arguing that his conviction is invalid under Sessions v. Dimaya, 138 S. Ct.

1204 (2018), and United States v. Davis, 139 S. Ct. 1319 (2019).                 (ECF No. 71.)       The Court

appointed Attorney Ezra Spilke to assist Movant in amending his § 2255 motion. (ECF No.

73.)     Mr. Spilke reviewed Movant’s case and determined that no meritorious arguments could

be added to Movant’s motion.            (Civil ECF No. 11 at ¶¶ 30–40.)          Mr. Spilke therefore declined

to file an amended motion on Movant’s behalf.                  (Id.)   The Court ordered the Government to

respond to Movant’s pro se motion. (Civil ECF No. 12.)                    The Government responded on June

24, 2020.      (ECF No. 79.)

                                             LEGAL STANDARDS

          A motion under 28 U.S.C. § 2255 must be granted if the movant establishes “that the

sentence was imposed in violation of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).

Relief is available under § 2255 “only for a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’”              United States v. Bokun, 73 F.3d 8, 12

(2d Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)).

          The Court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief.”                    28



   1
       All references to Movant’s electronic docket refer to Movant’s criminal docket unless otherwise specified.



                                                           2
          Case 1:19-cv-11402-KMW Document 17 Filed 07/16/20 Page 3 of 4




U.S.C. § 2255(b).    “It is within the district court’s discretion to determine whether a hearing is

warranted.” Pham v. United States, 317 F.3d 178, 184 (2d Cir. 2003).



                                           DISCUSSION

         Movant claims that his conviction under § 924(c) for using and carrying a firearm during

and in relation to a drug trafficking crime is invalid under Dimaya and Davis.

         Section § 924(c) makes it unlawful to use or carry a firearm “during and in relation to any

crime of violence or drug trafficking crime,” or to possess a firearm in furtherance of such a

crime.    18 U.S.C. § 924(c)(1)(A). The statute defines “drug trafficking crime” as “any felony

punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled

Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46.” Id.

§ 924(c)(2). The statutory definition of “crime of violence” has two clauses.       The first, known

as the “elements clause,” covers any felony that “has as an element the use, attempted use, or

threatened use of physical force against the person or property of another.”    Id. § 924(c)(3)(A).

The second, known as the “residual clause,” covers any felony that “by its nature, involves a

substantial risk that physical force against the person or property of another may be used in the

course of committing the offense.” Id. § 924(c)(3)(B).

         Dimaya and Davis invalidated the residual clause of § 924(c)’s definition of “crime of

violence,” but left § 924(c)’s definition of “drug trafficking crime” intact. In Dimaya, the

Supreme Court held that a residual clause in another statute, 18 U.S.C. § 16(b), is

unconstitutionally vague. See 138 S. Ct. at 1223.      In Davis, the Supreme Court held that the

residual clause of § 924(c)’s definition of “crime of violence”—which is identical to the residual

clause of § 16(b)—is also unconstitutionally vague. See 139 S. Ct. at 2336.        The holding of

Davis was limited to the residual clause of § 924(c)’s definition of “crime of violence.”    Thus,


                                                  3
         Case 1:19-cv-11402-KMW Document 17 Filed 07/16/20 Page 4 of 4




Davis has no effect on convictions under § 924(c) where the predicate offense was a “drug

trafficking crime,” rather than a “crime of violence.”   See In re Navarro, 931 F.3d 1298, 1302

(11th Cir. 2019); see also Delva v. United States, No. 12-CR-802, 2020 WL 2214801, at *4

(S.D.N.Y. May 7, 2020) (Furman, J.).

        Here, Movant pleaded guilty to carrying and using a firearm during and in relation to a

drug trafficking crime; namely, the narcotics conspiracy to which Movant also pleaded guilty.

Therefore, Dimaya and Davis do not provide a basis for disturbing his conviction or sentence.



                                          CONCLUSION

        For the foregoing reasons, Movant’s motion under § 2255 is DENIED.          Because Movant

has not made a substantial showing of the denial of a constitutional right, a certificate of

appealability shall not issue.   See 28 U.S.C. § 2253(c)(2). The Clerk of Court is respectfully

directed to close this case.




        SO ORDERED.

Dated: New York, New York
       July 16, 2020                                            /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge




                                                  4
